                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

MARK J. KENNEDY,                                             No. 6:17-cv-00988-HZ

                      Plaintiff,

       v.

COMMISSIONER OF SOCIAL SECURITY,                             ORDER

                      Defendant.

       Plaintiff Mark Kennedy brought this action seeking review of the Commissioner's final

decision to deny disability child's insurance benefits. In a June 6, 2018 Opinion & Order, I

reversed the Commissioner's decision, and ordered that the case be remanded for a determination

of benefits. Judgment was entered on June 6, 2018.

       Plaintiff now seeks an award of fees pursuant to 42 U.S.C. § 406(b). Defendant has no

objection to the request. I have reviewed the record in the case, the motion, and the supporting

materials including the award of benefits, the fee agreement with counsel, and the recitation of

counsel's hours and services. Applying the standards set by Gisbrecht v. Barnhart, 535 U.S. 789,



1 - ORDER
796 (2002), I find the requested fees reasonable.

       I grant the motion [#22] and award Plaintiff's counsel $26,618.25 in attorney's fees under

42 U.S.C. § 406(b). Previously, I awarded Plaintiff attorney's fees in the amount of $6,357.94

under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412. When issuing the section

406(b) check for payment to Plaintiff’s attorney, the Commissioner is directed to subtract the

amount previously awarded under EAJA and send Plaintiff’s attorney the balance of $20,260.31,

less any applicable processing fees as allowed by statute. Any amount withheld after all

administrative and court attorney's fees are paid should be released to the claimant.

       IT IS SO ORDERED.

                              Dated this            day of                          , 2018.




                                                     Marco A. Hernandez
                                                     United States District Judge




2 - ORDER
